Exhibit IESI-BFC LTD. ANNOUNCES STRONG RESULTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2009 Toronto, Ontario – October 29, 2009 – IESI-BFC Ltd. (the “Company”) (NYSE, TSX: BIN) reported financial results for the three and nine months ended September 30, 2009. (All amounts are in United States (“U.S.”) dollars, unless otherwise stated) Management Commentary Revenue totalled $268.4 million in the quarter compared with $282.2 million in the year ago period.Holding foreign currency exchange (“FX”) constant, revenue in the third quarter would have totalled $274.7million.Operating income was $37.0million compared with $33.8million in the third quarter of 2008.Excluding the impact of FX, operating income would have been $38.6million, an increase of 14.3% over the year ago period.Operating income before amortization, or EBITDA(A), for the quarter was $78.9million, or 29.4% of revenue, compared to $80.7million, or 28.6% of revenue, in the third quarter of 2008.Holding FX constant, EBITDA(A) for the third quarter of 2009 would have been $81.4million. Net income in the quarter was $19.1 million, or $0.20per diluted share compared to net income of $16.3 million, or $0.24 per diluted share in the year ago period.Before the impact of FX, net income in the quarter was $20.3million or $0.22per diluted share.We increased our comparative diluted share count as a result of equity offerings completed in March and June 2009. In the quarter, organic gross revenue grew 1.6% in Canada.Continued core pricing growth, 3.0%, coupled with volume growth, 0.3%, and recycling and other pricing growth, 0.2%, was partially offset by a 1.9% decline in fuel surcharges.In the U.S., organic gross revenues declined 3.9% in the quarter.While we realized core price growth of 2.0%, declines in fuel surcharges, 3.8%, recycling and other pricing, 1.6%, and volumes, 0.5%, offset this growth. “We delivered strong performance in the third quarter relative to current economic conditions,” said Keith Carrigan, Vice Chairman and Chief Executive Officer, IESI-BFC Ltd.“We continued to drive core price growth in our business and achieved positive volume in our Canadian operations with only a marginal volume decline in the U.S.Our disciplined strategies for growth resulted in an increase in EBITDA(A), excluding the impact of FX, and an 80 basis point improvement in EBITDA margin.Free cash flow(B) increased 85.5% to $38.5 million, resulting in a free cash flow yield of 14.3%.” Mr.
